Citation Nr: 1816533	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  10-39 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for injury to the right knee, status post (s/p) medial meniscectomy.

2.  Entitlement to a rating in excess of 10 percent prior to June 15, 2010, for degenerative joint disease (DJD) of the right knee.

3.  Entitlement to a rating in excess of 30 percent from August 1, 2011, to February 27, 2017, and in excess of 60 percent thereafter for s/p right total knee arthroplasty associated with DJD of the right knee.

4.  Propriety of the rating reduction from 40 percent to 10 percent disabling for DJD of the left knee, effective April 1, 2009. 

5.  Entitlement to a rating in excess of 30 percent for total left knee arthroplasty.

6.  Entitlement to a separate compensable rating for loss of use of the bilateral feet.  

7.  Entitlement to special monthly compensation at the "m" rate (SMC-m) for loss of use of the bilateral legs, preventing natural knee action with prosthesis in place. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from February 1976 to August 1982.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008, October 2008, January 2009, and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2016, the Board remanded for further development.  Substantial compliance was achieved through the February 2017 VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Among other directives, the Board instructed the Agency of Original Jurisdiction (AOJ) to: (1) issue a SOC for the left knee rating reduction issue; and (2) certify it to the Board if the Veteran perfected an appeal.  The SOC was initially mailed in November 2016, returned as undeliverable in December 2016, and re-mailed to the corrected address later in December 2016.  Although the Veteran did not timely appeal, the Board subsumes jurisdiction, to the Veteran's advantage.  The bilateral knee issues are inextricably intertwined, as they must both be analyzed to determine entitlement to benefits based on combined loss of use.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the left knee issues herein are properly before the Board.

During the course of the appeals, the ratings have fluctuated for s/p right total knee arthroplasty associated with DJD of the right knee (temporary 100 percent, effective June 15, 2010; 30 percent, effective August 1, 2011; and 60 percent, effective February 28, 2017).  However, as higher ratings are still available, the appeal remains properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The injury to the right knee, s/p medial meniscectomy, is currently rated under Diagnostic Code (DC) 5261 (limitation of leg extension); although this disability would be more appropriately rated under DC 5259 (symptomatic removal of semilunar cartilage), correcting the DC would disadvantage the Veteran (DC 5261 allows a maximum rating of 50 percent, while DC 5259 allows only a 10 percent rating).  The Board has not disturbed this DC, to the Veteran's advantage.


FINDINGS OF FACT

1.  During its appeal period, the right knee, s/p medial meniscectomy, did not manifest in limitation of extension of the right leg beyond 10 degrees. 

2.  During its appeal period, the DJD of the bilateral knees did not manifest in incapacitating exacerbations.

3.  Throughout the appeal period, the s/p right total knee arthroplasty associated with DJD of the right knee has manifested in chronic residuals of severe painful motion or weakness.

4.  An October 2008 rating decision proposed to reduce the rating for DJD of the left knee; a November 2008 notice informed the Veteran of the 60 day period for the evidence submission and the right to request a predetermination hearing within 30 days.  A January 2009 rating decision implemented the reduction; however, the evidence of record at that time failed to establish objective improvement in overall functional impairment or the frequency and severity of symptomatology.

5.  During its appeal period, the total left knee arthroplasty manifested in chronic residuals of severe painful motion or weakness.

6.  The diminished functioning of the bilateral lower extremities has equated to loss of use of the bilateral feet and of the bilateral legs, preventing natural knee action with prosthesis in place.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, have been met for the right knee, s/p medial meniscectomy.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5261 (2017).

2.  The criteria for a 10 percent rating, but no higher, have been met for the DJD of the right knee prior to June 15, 2010.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5003, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula) at Note (1) (2017). 

3.  Throughout the appeal period, the criteria for a 60 percent rating, but no higher, have been met for the s/p right total knee arthroplasty associated with DJD.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5055 (2017). 

4.  The DJD of the left knee rating reduction was improper and restoration of the prior rating is warranted.  38 U.S.C. §§ 1155, 5107, 5112 (West 2012); 38 C.F.R. §§ 4.7, 4.10, 4.71a, DC 5010 (2017).

5.  The criteria for a 60 percent rating, but no higher, have been met for the total left knee arthroplasty.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5055 (2017).

6.  The criteria for a 100 percent rating have been met for loss of use of the bilateral feet.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5110 (2017).

7.  The criteria for SMC-m have been met.  38 U.S.C. §§ 1114(m), 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5110, 3.350(c)(ii) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran generally contends that the manifestations of her bilateral knee disabilities herein are more severe than currently rated.  See April 2008 statement; November 2008 notice of disagreement; September 2010 Form 9; September 2016 brief; July 2017 codesheet; January 2018 brief.  Based on the evidence below, the Board has: (1) denied a rating in excess of 10 percent for injury to the right knee, s/p medial meniscectomy; (2) denied a rating in excess of 10 percent prior to June 15, 2010, for DJD of the right knee; (3) granted an increased rating of 60 percent from August 1, 2011, to February 27, 2017, for s/p right total knee arthroplasty associated with DJD of the right knee; (4) denied a rating in excess of 60 percent since February 28, 2017, for s/p right total knee arthroplasty associated with DJD of the right knee; (5) restored the 40 percent rating for DJD of the left knee, effective April 1, 2009; (6) granted an increased rating of 60 percent for total left knee arthroplasty; (7) granted a separate compensable rating of 100 percent for loss of use of the bilateral feet; and (8) granted SMC-m.

Injury to the right knee, s/p medial meniscectomy 

Injury to the right knee, s/p medial meniscectomy is currently rated at 10 percent under DC 5261.  See July 2017 codesheet.  As discussed in the Introduction section above, the Board has not disturbed this DC, to the Veteran's advantage.  Under DC 5261, a 10 percent rating is warranted when leg extension is limited to 10 degrees; a 20 percent rating is warranted when leg extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.

During its appeal period, the right knee, s/p medial meniscectomy, did not manifest in limitation of extension of the right leg beyond 10 degrees.  The Board highlights that the appeal period for this disability spans only from April 22, 2008 (one year prior to the application date), until June 14, 2010 (the last day before DC 5261 was "closed" by its replacement DC 5055).  See December 2015 SSOC.  None of the evidence during this period measures limitation of extension of the right leg beyond 10 degrees.  For example, the June 2008 VA examiner recorded right knee "range of motion" (without specifying extension) from 0 to 100 degrees (these findings were found inadequate by the September 2016 Board remand because they were not compliant with the holding in Correia; as such, they hold no probative value).  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  Similarly, treatment records dated during the applicable period from St. Vincent's Hospital do not contain pertinent measurements.  Therefore, a rating in excess of 10 percent is not warranted.   

DJD of the right knee

DJD of the right knee is currently rated at 10 percent prior to June 15, 2010, under DC 5003.  See July 2017 codesheet.  Under DC 5003, a 10 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints; a 20 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disability from arthritis, the knees are considered major joints.  38 C.F.R. § 4.45(f).  Although "incapacitating exacerbations" is not defined under DC 5003, the Board analogizes it to "incapacitating episodes," which is defined in the IVDS Formula at Note (1) as "a period of acute signs and symptoms . . . that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5003, IVDS Formula at Note (1).

It is clear that there is x-ray evidence of involvement of two major joints (bilateral knees); however, during its appeal period, the DJD of the bilateral knees did not manifest in incapacitating exacerbations, as the claims file lacks probative evidence that the Veteran required bed rest prescribed by a physician.  Therefore, a rating in excess of 10 percent is not warranted.

S/p right total knee arthroplasty associated with DJD of the right knee

S/p right total knee arthroplasty associated with DJD of the right knee is currently rated at 30 percent from August 1, 2011, to February 27, 2017, and at 60 percent thereafter, under DC 5055.  See July 2017 codesheet.  Under DC 5055, a 30 percent rating is the minimum rating assigned post-prosthesis; a 60 percent rating is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; a 100 percent rating is only warranted for the 1-year period following prosthesis implantation.  38 C.F.R. § 4.71a, DC 5055.

Throughout the entire appeal period, the s/p right total knee arthroplasty associated with DJD of the right knee has manifested in chronic residuals of severe painful motion or weakness.  For example, the February 2017 VA examiner objectively confirmed the Veteran's subjective reports of bilateral, chronic severe painful motion or weakness since the arthroplasties, describing impaired locomotion due to severe pain and weakness, with heightened pain during flare-ups.  Therefore, a rating of 60 percent is warranted, which is the maximum schedular rating allowed after the 1-year period following prosthesis implantation.

DJD of the left knee

To reduce a rating, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  It must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  The fact-finder must issue a rating decision proposing to reduce the evaluation and notice of the 60 day period for evidence submission and the right to request a predetermination hearing within 30 days.  

An October 2008 rating decision proposed to reduce the rating for DJD of the left knee and a November 2008 notice informed the Veteran of the 60 day period for the evidence submission and the right to request a predetermination hearing within 30 days.  A January 2009 rating decision implemented the reduction; however, the evidence of record at that time failed to establish objective improvement in the Veteran's overall functional impairment under the ordinary conditions of life and work or in the frequency and severity of the symptomatology associated with either disability.  Specifically, the Board highlights that: (1) the DJD of the left knee had worsened enough to require a total left knee arthroplasty in 2009; (2) the February 2017 VA examiner indicated that the Veteran experienced chronic residuals of severe painful motion or weakness since the 2009 arthroplasty; and (3) the February 2017 VA examiner indicated that the left knee functioning was so diminished that amputation with prosthesis would equally serve the Veteran.  Given this pre-reduction and post-reduction evidence, it is clear that the left knee degeneration continued.  Therefore, the reduction was improper and restoration is warranted.  

Total left knee arthroplasty

The total left knee arthroplasty is currently rated at 30 percent under DC 5055.  See July 2017 codesheet.  Under DC 5055, a 30 percent rating is the minimum rating assigned post-prosthesis; a 60 percent rating is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; a 100 percent rating is only warranted for the 1-year period following prosthesis implantation.  38 C.F.R. § 4.71a, DC 5055.

During its appeal period, the total left knee arthroplasty manifested in chronic residuals of severe painful motion or weakness.  As previously mentioned, the February 2017 VA examiner objectively confirmed the Veteran's subjective reports of bilateral, chronic severe painful motion or weakness since the arthroplasties, describing impaired locomotion due to severe pain and weakness, with heightened pain during flare-ups.  Therefore, a rating of 60 percent is warranted, which is the maximum schedular rating allowed after the 1-year period following prosthesis implantation.  
 
Loss of use of the bilateral feet and SMC-m

A 100 percent rating is warranted for loss of use of both feet under DC 5110.  38 C.F.R. § 4.71a, DC 5110.  Additionally, a rating under DC 5110 does not preclude entitlement to SMC.  38 C.F.R. §§ 4.71a, DC 5110 at superscript 1.  SMC-m is warranted for loss of use of both legs, preventing natural knee action with prosthesis in place.  38 U.S.C. § 1114(m); 38 C.F.R. §§ 4.71a, 3.350(c)(ii).  

The February 2017 examiner, after thorough examination, concluded that the bilateral functioning of the Veteran's lower extremities was so diminished that amputation with prosthesis would equally serve the Veteran.  This finding indicates loss of use of the bilateral feet and of the bilateral legs, preventing natural knee action with prosthesis in place.  Therefore, a separate compensable rating of 100 percent and SMC-m are warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for injury to the right knee, s/p medial meniscectomy, is denied.

Entitlement to a rating in excess of 10 percent prior to June 15, 2010, for DJD of the right knee is denied.

Entitlement to an increased rating of 60 percent from August 1, 2011, to February 27, 2017, for s/p right total knee arthroplasty associated with DJD of the right knee is granted.

Entitlement to a rating in excess of 60 percent since February 28, 2017, for s/p right total knee arthroplasty associated with DJD of the right knee is denied.

Restoration of the 40 percent rating for DJD of the left knee is granted. 

Entitlement to an increased rating of 60 percent for total left knee arthroplasty is granted.

Entitlement to a separate compensable rating of 100 percent for loss of use of the bilateral feet is granted.

Entitlement to SMC-m is granted. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


